83196: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35371: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83196


Short Caption:HAVENS VS. KURIANCourt:Supreme Court


Related Case(s):74475, 76199


Lower Court Case(s):Clark Co. - Eighth Judicial District - A688040Classification:Civil Appeal - General - Proper Person


Disqualifications:HerndonCase Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantWarren Havens
					In Proper Person
				


RespondentAmerican Wireless, LLCE. Brent Bryson
							(E. Brent Bryson, P.C.)
						


RespondentEnvironmentel, LLCSamuel A. Schwartz
							(Schwartz Law PLLC)
						


RespondentRF Data, Inc.E. Brent Bryson
							(E. Brent Bryson, P.C.)
						


RespondentThomas K. KurianE. Brent Bryson
							(E. Brent Bryson, P.C.)
						


RespondentVegas Wireless, LLCE. Brent Bryson
							(E. Brent Bryson, P.C.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/12/2021Filing FeeFiling Fee due for Appeal. (SC)


07/12/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-20034




07/12/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-20038




07/20/2021Filing FeeFiling Fee Paid. $250.00 from Charles Schwab Bank.  Cashier's Check no. 107711. (SC)


07/20/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-20830




07/21/2021OtherJustice Douglas W. Herndon disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings. (SC)


07/30/2021MotionFiled Appellant's Motion to Dismiss Appeal. (REJECTED PER NOTICE FILED ON 7/30/21)(SC)


07/30/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance. (SC)21-22233




08/02/2021Transcript RequestFiled Civil Proper Person Transcript Request Form. Transcripts requested: 12/17/20. Court Reporter: Rebeca Gomez. (SC)21-22370




08/02/2021Notice/IncomingFiled Notice of Appearance and Request for Notice. (SC)21-22392




08/02/2021MotionFiled Motion to Dismiss Appeal. (SC)21-22430




08/03/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opposition to the motion to dismiss due: August 23, 2021. (SC)21-22571




08/05/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Docketing Statement due:  August 24, 2021.  (SC)21-22739




08/05/2021MotionFiled Respondents' Joinder in Receiver Susan L. Uecker; Environmental, LLC., a Delaware Limited-Liability Company F/K/A AMTS Consortium, LLC's Motion to Dismiss Appeal. (SC)21-22787




08/25/2021MotionFiled Proper Person's Opposition to Motion to Dismiss and Joinder. (SC)21-24790




08/25/2021MotionFiled Proper Person's Amended Opposition to Motion to Dismiss and Joinder. (SC)21-24802




08/27/2021Docketing StatementFiled Proper Person Civil Docketing Statement. (SC)21-24978




08/30/2021MotionFiled Reply to the Opposition of Warren Havens to Motion to Dismiss Appeal. (SC)21-25166




08/30/2021MotionFiled Respondents' Joinder in the Reply to the Opposition of Warren Havens to Motion to Dismiss. (SC)21-25196




08/30/2021TranscriptFiled Notice from Court Reporter. Melissa Burgener stating that the requested transcripts were delivered.  Dates of transcripts: 12/17/20. (SC)21-25201




12/13/2021Order/DispositionalFiled Order Dismissing Appeal.  "ORDER this appeal DISMISSED."  fn1[We direct the clerk of this court to add Environmental as a respondent to this appeal with Samuel A. Schwartz and Schwartz Law, PLLC, as its counsel of record.  The clerk shall also amend the caption to conform to the caption on this order.]21-35371





Combined Case View